
	

113 S1423 IS: Toxic Substances and Worker Health Advisory Board Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1423
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Udall of Colorado
			 (for himself, Mr. Alexander,
			 Ms. Murkowski, Mr. Udall of New Mexico, and
			 Mr. Heinrich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to strengthen the quality control measures in
		  place for part B lung disease claims and to establish the Advisory Board on
		  Toxic Substances and Worker Health for the contractor employee compensation
		  program under subtitle E of such Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Toxic Substances and Worker Health
			 Advisory Board Act.
		2.Establishment of the
			 Advisory Board on Toxic Substances and Worker Health
			(a)Advisory Board
			 on Toxic Substances and Worker HealthSubtitle B of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l et seq.)
			 is amended by adding at the end the following:
				
					3632.Advisory
				Board on Toxic Substances and Worker Health
						(a)Establishment
							(1)In
				generalNot later than 120 days after the date of the enactment
				of this section, the President shall establish and appoint an Advisory Board on
				Toxic Substances and Worker Health (referred to in this section as the
				Board).
							(2)Consultation on
				appointmentsThe President shall make appointments to the Board
				in consultation with organizations with expertise on worker health issues in
				order to ensure that the membership of the Board reflects a proper balance of
				perspectives from the scientific, medical, legal, worker, worker families, and
				worker advocate communities.
							(3)ChairpersonThe
				President shall designate a Chair of the Board from among its members.
							(b)DutiesThe
				Board shall—
							(1)advise the
				President concerning the review and approval of the Department of Labor site
				exposure matrix;
							(2)conduct periodic
				peer reviews of, and approve, medical guidance for part E claims examiners with
				respect to the weighing of a claimant’s medical evidence;
							(3)obtain periodic
				expert review of evidentiary requirements for part B claims related to lung
				disease regardless of approval;
							(4)provide oversight
				over industrial hygienists, Department of Labor staff physicians, and
				Department of Labor’s consulting physicians and their reports to ensure
				quality, objectivity, and consistency; and
							(5)coordinate
				exchanges of data and findings with the Advisory Board on Radiation and Worker
				Health to the extent necessary (under section 3624).
							(c)Staff and
				powers
							(1)In
				generalThe President shall appoint a staff to facilitate the
				work of the Board. The staff of the Board shall be headed by a Director who
				shall be appointed under subchapter VIII of chapter 33 of title 5, United
				States Code.
							(2)Federal agency
				personnelThe President may authorize the detail of employees of
				Federal agencies to the Board as necessary to enable the Board to carry out its
				duties under this section. The detail of such personnel may be on a
				non-reimbursable basis.
							(3)PowersThe
				Board shall have same powers that the Advisory Board has under section
				3624.
							(4)ContractorsThe
				Secretary shall employ outside contractors and specialists selected by the
				Board to support the work of the Board.
							(d)ExpensesMembers
				of the Board, other than full-time employees of the United States, while
				attending meetings of the Board or while otherwise serving at the request of
				the President, and while serving away from their homes or regular place of
				business, shall be allowed travel and meal expenses, including per diem in lieu
				of subsistence (as authorized by section 5703 of title 5, United States Code)
				for individuals in the Federal Government serving without pay.
						(e)Security
				clearances
							(1)ApplicationThe
				Secretary of Energy shall ensure that the members and staff of the Board, and
				the contractors performing work in support of the Board, are afforded the
				opportunity to apply for a security clearance for any matter for which such a
				clearance is appropriate.
							(2)DeterminationThe
				Secretary of Energy should, not later than 180 days after receiving a completed
				application for a security clearance under this subsection, make a
				determination whether or not the individual concerned is eligible for the
				clearance.
							(3)ReportFor
				fiscal year 2015, and each fiscal year thereafter, the Secretary of Energy
				shall include in the budget justification materials submitted to Congress in
				support of the Department of Energy budget for that fiscal year (as submitted
				with the budget of the President under section 1105(a) of title 31, United
				States Code) a report specifying the number of applications for security
				clearances under this subsection, the number of such applications granted, and
				the number of such applications denied.
							(f)InformationThe
				Secretary of Energy shall, in accordance with law, provide to the Board and the
				contractors of the Board, access to any information that the Board considers
				relevant to carry out its responsibilities under this section, including
				information such as restricted data (as defined in section 11(y) of the Atomic
				Energy Act of 1954 (42 U.S.C. 2014(y))) and information covered by the Privacy
				Act.
						.
			(b)Department of
			 Labor response to the Office of the Ombudsman annual
			 reportSection 3686 of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended—
				(1)in subsection
			 (e)(1), by striking February 15 and inserting July
			 30; and
				(2)by striking
			 subsection (h) and inserting the following:
					
						(h)Response to
				reportNot later than 180 days after the publication of the
				annual report under subsection (e), the Department of Labor shall submit an
				answer in writing on whether the Department agrees or disagrees with the
				specific issues raised by the Ombudsman, if the Department agrees, on the
				actions to be taken to correct the problems identified by the Ombudsman, and if
				the Department does not agree, on the reasons therefore. The Department of
				Labor shall post such answer on the public Internet website of the
				Department.
						.
				
